Order entered April 8, 2019




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00292-CV

                  IN RE YAMAHA GOLF-CAR COMPANY, Relator

               Original Proceeding from the 162nd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-02698

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE